Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 1 of 47 Page ID #:796




                                            [REDACTED VERSION OF
                                            DOCUMENT PROPOSED TO
                                            BE FILED UNDER SEAL]
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 2 of 47 Page ID #:797




   1          Plaintiff Vanessa Bryant (“Plaintiff”), through her undersigned counsel,
   2 hereby brings this action against defendants County of Los Angeles (the “County”),
   3 the Los Angeles County Sheriff’s Department (the “Sheriff’s Department”or “the
   4 Department”), Alex Villanueva, in his individual and official capacity as), the Sheriff of Los
   5 Angeles County Fire Department (the “Fire Department,” and Does 1 100 (,
   6 collectively with the County and the Sheriff’s Department, the “Entity Defendants”),
   7                                                                          (collectively, the
   8 “DoeDeputy Defendants,” and, collectively with the County, the Sheriff’s
   9 Department, and Alex Villanuevathe Fire Department, the “Defendants”), seeking
  10 damages to remedy violations of her civil rights under the United States Constitution
  11 and for negligence, intentional infliction of emotional distress, and invasion of privacy
  12 pursuant to California law. This Court has subject matter jurisdiction pursuant to
  13 28 U.S.C. sections 1331 and 1343.
  14          Plaintiff alleges, on personal knowledge as to herself and information and
  15 belief as to others, as follows:
  16                                       INTRODUCTION
  17          1.     On the morning of Sunday, January 26, 2020, three eighth-grade girls,
  18 joined by parents and coaches, left their homes in Orange County to play in a youth
  19 basketball tournament in Thousand Oaks. Making their way by helicopter, they
  20 encountered dense fog. Rather than land or turn around, the pilot pushed into the
  21 fog and became disoriented. The helicopter descended rapidly and crashed into the
  22 foothills of the Santa Monica Mountains, killing everyone onboard. Vanessa
  23 Bryant’s thirteen year-old daughter, Gianna Bryant, and husband of nearly twenty
  24 years, Kobe Bryant, were among those who died.
  25          2.     In the aftermath of the crash, several of the victims’ family members
  26 gathered at the L.A. County Sheriff’s station in Lost Hills, devastated and
  27 distraught. Sheriff Alex Villanueva met with them and assured Mrs. Bryant that his
  28 deputies were securing the crash site. Based on a leak by law enforcement, the
                                                                             Case No. 2:20-cv-09582-JFW-E
                                     COMPLAINTFIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 3 of 47 Page ID #:798




   1 gossip and celebrity news site TMZ had reported that Kobe, a singular figure in
   2 Southern California culture and a hero to millions around the world, had died, and
   3 onlookers were flocking to the accident scene.
   4         3.     But the biggest threat to the sanctity of the victims’ remains proved to
   5 be the Sheriff’s Department itself. Faced with a scene of unimaginable loss, no fewer
   6 than eight sheriff’s deputies atSheriff’s Department personnel abused their access to the
   7 crash site pulled out their personal cell phones and snappedby taking and sharing gratuitous
   8 photos of the dead children, parents, and coaches. The deputies took these photos for
   9 their own personal gratification. As the Sheriff’s Department would later admit, there
  10 was no investigatory reason for deputiesDepartment personnel to be takingtake
  11 pictures of the victims’ remains.
  12         4.     Within forty-eight hours, at least ten members of the Department
  13 obtained and possessed images of the victims’ remains on their personal cell phones
  14 without any legitimate reason for having them. The gratuitous images soonalso
  15 became talked abouta subject of gossip within the Department, as deputies
  16 displayedshared them to colleagues in settings that had nothing to do with investigating
  17 the accident. One deputy even used hisshowed off photos of the victims to try to
  18 impress a woman at a bar, identifying one of the individuals depicted as Kobe Bryant
  19 and bragging about how he had been at the crash site. A bartender overheard this
  20 interaction andShocked and appalled, one of the bar patrons filed a written complaint
  21 with the Sheriff’s Department.
  22         5.     Upon learning that his deputies had taken and shared the gratuitous
  23 photos, which plainly violated the victims’ families’ constitutional rights to control
  24 images of their loved ones’ remains, Sheriff Villanueva did not inform the victims’
  25 families, initiate an internal affairs investigation, or inspect the deputies’ phones to
  26 determine whether and how the photos had been shared. He instead directed a
  27 cover-up, summoning the deputies to the Lost Hills station and telling them that, if
  28 they deleted the photos, they would face no discipline. The deputies purported to
                                                 - 2-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 4 of 47 Page ID #:799




   1 accept the Sheriff’s offer, receiving a free pass in exchange for destroying evidence
   2 of their misconduct.
   3         6.     For one month, the Department’s cover-up worked. But on February
   4 27 and 28, 2020, the Los Angeles Times reported on the deputies’ photos and the
   5 Department’s effort to hide its wrongdoing. Following the reports, Sheriff
   6 Villanueva admitted that his deputies took “illicit photos” of the victims’ remains
   7 and that he informally ordered their destruction to avoid the “usual routine” of a
   8 formal investigation in which everyone “lawyers up.”
   9         7.     Following the Los Angeles Times reports, other news outlets began
  10 reporting that the misconduct was not limited to the Sheriff’s Department—Fire
  11 Department personnel had taken and shared improper photos of the victims’ remains
  12 as well. Like the Sheriff’s Department, the Fire Department had been aware of the
  13 egregious conduct for several weeks and responded by directing employees to
  14 destroy evidence of their wrongdoing without ever informing the victims’ families.
  15         8.     7. Shocked and devastated by the Los Angeles TimesDevastated by these

  16 reports, Mrs. Bryant privately sought information from the Sheriff’s Department and
  17 Fire Department to assess whether she should brace for pictures of her loved ones’
  18 remains to surface on the internet. Mrs. Bryant asked the Departmentdepartments to
  19 explain the steps itthey had taken to determine the scope of the misconduct and
  20 ensure that all photos of the crash site had been secured. The DepartmentBoth
  21 responded that itthey needed extra time to respond due to the “unusual circumstance”
  22 of needing to consult documents, then sent a letter saying it was “unable to assist” with any
  23 of the inquiriesletters in which they refused to respond to all but one of Mrs. Bryant’s
  24 questions and asserted that they had no legal obligation to do soassist.
  25         9.     8. The Sheriff’s Departmentand Fire Departments’s outrageous actions

  26 have caused Mrs. Bryant severe emotional distress and compounded the trauma of
  27 losing Kobe and Gianna. Mrs. Bryant feels ill at the thought of strangers gawkingthat
  28 sheriff’s deputies, firefighters, and members of the public have gawked at gratuitous
                                                  - 3-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 5 of 47 Page ID #:800




   1 images of her deceased husband and child, and she lives in fear that she or her
   2 children will one day confront horrific images of their loved ones online. Many
   3 social media users and internet trolls have claimed to have seen photos of the
   4 victims’ remains, and their accounts are plausible given the number of
   5 deputiesindividuals who took and transmitted improper photos, the ease with which
   6 cell phone picturesphotos are transmittedelectronically shared and saved in cloud
   7 storage, and the Sheriff’s Department’s egregious failure to take reasonable steps to
   8 prevent dissemination of the photos.
   9          10.     9. In taking these photographs and at several points thereafter,

  10 members of the Sheriff’s Department hasand Fire Departments have chosen to act
  11 reprehensibly, and it continues to demonstratethe departments’ responses to their
  12 employees’ conduct has demonstrated that itthey either doesdo not understand or
  13 doesdo not care about the pain it hasthey have caused. This lawsuit seeks to impose
  14 accountability for that.
  15                                JURISDICTION AND VENUE
  16          10.

  17          11.     The County removed this action, which was commenced in the
  18 Superior Court of the State of California for the County of Los Angeles, pursuant to
  19 28 U.S.C. sections 1331, 1441, and 1446. This Court has jurisdiction over all causes
  20 ofthis action asserted in this complaint pursuant to the California28 U.S.C. sections 1331
  21 and 1343 because Plaintiff brings a claim for violation of the Fourteenth
  22 Amendment of the United States Constitution Article VI,under 42 U.S.C. section
  23 101983, and California Code of Civil Procedure section 410.10, because no cause of action
  24 contained herein is given by statute to other trial courts and the amount in controversy exceeds
  25 $25,000this Court has supplemental jurisdiction over Plaintiff’s state law claims
  26 under 28 U.S.C. section 1367(a).
  27          12.     11. Venue in this Court is proper in this District pursuant to California Code

  28 of Civil Procedure sections 393, 394, and 39528 U.S.C. section 1391(b), because
                                                     - 4-
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 6 of 47 Page ID #:801




   1 Defendants in this action are public officersindividuals and public agencies situated in
   2 Los Angeles County and because, on information and belief, all of the acts or
   3 omissions complained of ingiving rise to this Complaint took placeoccurred in Los
   4 Angeles Countythe Central District of California.
   5                                        THE PARTIES
   6         13.    12. Plaintiff Vanessa Bryant, a California resident, is the wife of Kobe

   7 Bryant and mother of Gianna Bryant.
   8         14.    13. Defendant County of Los Angeles is a municipal corporation duly

   9 authorized to operate under the laws of the State of California. The Los Angeles
  10 County Sheriff’s Department is a department of the County.
  11         15.    14. Defendant Los Angeles County Sheriff’s Department is a local

  12 government entity created under the laws of the State of California and a
  13 department of Defendant County. The Sheriff’s Department provides general law
  14 enforcement services to certain contract cities, including Calabasas, California. The
  15 Department’s work is directed by, among others, Sheriff Alex Villanueva.
  16         16.    Defendant Los Angeles County Fire Department is a local government
  17 entity created under the laws of the State of California and a department of
  18 Defendant County. The Fire Department provides fire suppression and prevention
  19 services under contract with the city of Calabasas, California.
  20         17.    15. Defendants County and the, Sheriff’s Department, and Fire

  21 Department are “persons”subject to suit within the meaning of 42 U.S.C. § 1983. See Monell
  22 v. New York Department of Social Services, 436 U.S. 658, 691 (1978).
  23         18.    16. Pursuant to California Government Code § 815.2(a), Defendants County and the,

  24 Sheriff’s Department, and Fire Department are liable for any and all wrongful acts
  25 in violation of state law hereinafter complained of and committed by their
  26 employees acting within the course and scope of their employment.
  27
  28
                                                  - 5-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 7 of 47 Page ID #:802




   1          19.      Defendant                 is an individual and currently a sheriff’s deputy
   2 in the Los Angeles County Sheriff’s Department.                     is sued in his individual
   3 capacity. On information and belief, Defendant                    is a resident of California.
   4          20.     17. Defendant Alex Villanueva                     is an individual and was, at all
   5 times relevant herein, thecurrently a Sheriff of’s deputy in the Los Angeles County. He is
   6 an elected official of the County with responsibility for overseeing the Sheriff’s Department
   7 and making and implementing its policy. Sheriff Villanueva.              is sued in his individual
   8 capacity and as a representative of the County. UponOn information and belief, Sheriff
   9 Villanueva resides in Los Angeles County            is a resident of California.
  10          18.     Does 1 through 100, inclusive, are sued herein under fictitious names because their

  11 true names and capacities are presently unknown to Plaintiff. In a letter to the Sheriff’s
  12 Department on March 8, 2020, Plaintiff requested the names of the Sheriff’s Department personnel
  13 who took or possessed photos of the crash site, but the Sheriff’s Department has refused to provide
  14 names. Plaintiff will amend this complaint to substitute the true names and capacities of these
  15 parties when they become known. The Doe defendants include Sheriff’s Department personnel
  16 who (i) took or shared photos of the accident scene or one of the Bryants’ remains; or (ii)
  17 participated in the failure to take reasonable steps to prevent dissemination of the photos that were
  18 in their constructive possession. Plaintiff is informed and believes, and on that basis alleges, that
  19 Does 1 through 100, inclusive, were employees or agents of the Sheriff’s Department.
  20          21.     Defendant                        is an individual and currently a Sheriff’s
  21 deputy in the Los Angeles County Sheriff’s Department.                          is sued in his
  22 individual capacity. On information and belief,                      is a resident of California.
  23          22.     Defendant                      is an individual and currently a Sheriff’s
  24 deputy in the Los Angeles County Sheriff’s Department.                           is sued in his
  25 individual capacity. On information and belief,                       is a resident of California.
  26                                   GENERAL ALLEGATIONS
  27          19.     The acts described herein follow years of misconduct at the L.A. County Sheriff’s

  28 Department, which has demonstrated over the past decade that it is among the least disciplined law
                                                      - 6-
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 8 of 47 Page ID #:803




   1 enforcement organizations in the country. Examples abound, with the most notable being that the
   2 former Sheriff, his second in command, and other senior Department leaders were convicted and
   3 sentenced to federal prison for obstructing an FBI investigation into widespread beatings of
   4 inmates in the Department run jail system, which concluded with federal charges and prison
   5 sentences for more than a dozen Sheriff’s Department personnel. That there has been a long term
   6 failure of training and discipline at the Sheriff’s Department is clear. And it is not surprising that,
   7 when forced into a role of responding to an accident scene involving a major international
   8 celebrity, numerous deputies would abuse that position of trust.
   9                                            Sheriff’s Deputies

  10                     Sheriff’s and Fire Department Personnel Took and
  11                    Shared Unnecessary Photos of the Victims’ Remains

  12          23.     20. On the morning of January 26, 2020, a helicopter carrying Kobe

  13 Bryant and his thirteen-year-old daughter, Gianna, crashed into the foothills of the
  14 Santa Monica Mountains near Calabasas, California. The pilot and all passengers
  15 died on impact.
  16          24.     21. The hours after the crash were filled with confusion. Mrs. Bryant

  17 learned of the crash from an employee of Kobe, Inc., but was told there were
  18 survivors. She then began receiving Instagram messages expressing sympathy for
  19 her loss. Based on a leak by law enforcement, TMZ had reported that Kobe had
  20 died in a helicopter accident. Having heard nothing from law enforcement herself,
  21 Mrs. Bryant was confused and distraught. Ultimately, other news outlets confirmed
  22 that Kobe and Gianna had perished in the accident.
  23          25.     22. Paparazzi, members of the public, and a significant number of

  24 unauthorized drones flocked to the crash site. The Sheriff’s Department closed
  25 multiple roads and freeway off-ramps leading to the site to discourage onlookers,
  26 and the Federal Aviation Administration imposed a five-mile no-fly zone overhead
  27 at Mrs. Bryant’s request. An emergency ordinance prohibited unauthorized access
  28
                                                       - 7-
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 9 of 47 Page ID #:804




   1 to the site, and Sheriff Villanueva announced that trespassers would be arrested and
   2 charged with a misdemeanor.
   3          26.    23. Meanwhile, Mrs. Bryant and other family members of the victims

   4 gathered at the nearby Sheriff’s station in Lost Hills. Mrs. Bryant spoke with
   5 Sheriff Alex Villanueva and expressed concern that the crash site was unprotected
   6 from photographers. Sheriff Villanueva assured her that his deputies were securing
   7 the scene.
   8          27.    24. But Sheriff Villanueva took no steps to deliver on these assurances with respect

   9 to the conduct of his own deputies. Indeed, at or around the time Sheriff Villanueva was assuring
  10 Mrs. Bryant that his deputies were securing the accident scene, no fewer than eightThis
  11 assurance was hollow. Notwithstanding Sheriff Villanueva’s later
  12 acknowledgement that Sheriff’s Department personnel “had no place to be taking
  13 photographs of anything,” deputies were atwho responded to the crash site
  14 snappingscene used personal cell phones to take and share gratuitous cell phone
  15 photos of the dead children, parents, and coaches.
  16          25.    In According to the days after the accident, deputiesSheriff’s Department’s

  17 subsequent investigatory report, one deputy in particular took between 25 and 100
  18 photos of the crash scene on his personal cell phone, many of which had no
  19 conceivable investigatory purpose and were focused directly on the victims’
  20 remains.
  21          28.    Photos of the remains quickly spread within the Sheriff’s Department
  22 as deputies transmitted them to one another via text message and AirDrop. Within
  23 forty-eight hours, at least ten members of the Sheriff’s Department obtained and
  24 possessed photos of the victims’ remains on their personal cell phones despite
  25 having no legitimate governmental use for the photos. Making matters worse,
  26 Sheriff’s Department personnel showed off the photos of the victims’ remains to
  27 colleagues in settings that had nothing to do with investigating the crash—an
  28 investigation that was being handled by the National Transportation Safety Board
                                                    - 8-
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 10 of 47 Page ID #:805




    1 (“NTSB”), not the Sheriff’s Department—and the photos became talked aboutthe
    2 subject of gossip within the Department.
    3         29.    Members of the Fire Department engaged in similar misconduct.
    4 While working the crash site on January 26, 2020, several members of the Fire
    5 Department abused their access to take graphic photos of the victims’ remains
    6 without any legitimate governmental purpose. One such instance occurred at
    7 approximately 2:00 p.m. on January 26, 2020—long after the downed helicopter had
    8 been identified—when a sheriff’s deputy observed a firefighter taking multiple
    9 pictures of the accident scene.
   10
   11                                                                              In
   12 addition, according to a complaint filed in Los Angeles County Superior Court in
   13 November 2020 by Tony Imbrenda, a public information officer in the Fire
   14 Department who responded to the crash scene on the day of the accident but was
   15 not involved in investigating the accident, multiple firefighters electronically
   16 transmitted photos of the crash scene to him. Based on the foregoing, Plaintiff
   17 believes and thereon alleges that, in the hours and days that followed the crash,
   18 several members of the Fire Department electronically shared and/or displayed the
   19 graphic images of her loved ones’ remains to colleagues without any legitimate
   20 governmental purpose.
   21                                   Deputy
   22         30.                  a deputy with the Sheriff’s Department, responded to the
   23 general proximity of the accident scene on January 26, 2020 and stationed himself
   24 at the Department’s makeshift command post at the Los Virgenes Water District.
   25 While there,         obtained multiple photographs of the Bryants’ remains and
   26 stored them on his personal cell phone.
   27         31.    Shortly after obtaining photos of the Bryants’ remains,       shared
   28 them with at least two individuals without any legitimate governmental purpose.
                                                 - 9-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 11 of 47 Page ID #:806




    1                  a.         At some point on January 26, 2020—after             and others had
    2 learned that the victims of the helicopter accident included Kobe and Gianna
    3 Bryant—               walked 100 feet from his position at the makeshift command post to
    4 chat with a female deputy who was controlling traffic in and out of the Las
    5 Virgenes Water District.                told the deputy that he had photos of the accident
    6 scene and, for no reason other than morbid gossip, proceeded to send the photos of
    7 the Bryants’ remains to her personal cell phone. The deputy had no role in
    8 investigating the accident or identifying those who perished, and later
    9 acknowledged in an interview with Department investigators that she had no
   10 legitimate governmental purpose for the photos. Similarly,                    admitted to
   11 investigators that the deputy did not need the photos for any reason and that it was
   12 inappropriate to send them to her. In explaining his actions to investigators,
   13 could only say that “curiosity got the best of [them]” and that such curiosity was “in
   14 [their] nature” as deputies.
   15                  b.         At a separate point on January 26, 2020—and again, with
   16 knowledge that Kobe and Gianna Bryant were among those who perished in the
   17 crash—            electronically transmitted photos of the Bryants’ remains to another
   18 deputy,                 .         had responded to the general proximity of the accident
   19 scene along with                 but he had no role in investigating the accident or
   20 identifying those who perished.                 sent photos of the Bryants’ remains to
   21 personal cell phone without any legitimate governmental purpose.
   22          26.     The photos were also shared outside the Department. In the week following the

   23 accident, a trainee deputy showed off photos of the victims’ remains at the Baja California Bar &
   24 Grill in Norwalk, California—nearly fifty miles from the crash site. On or around January 29,
   25 2020, a bartender at the restaurant filed a written
   26          32.     Following the above actions,             learned that a complaint had been
   27 filed with the Sheriff’s Department regarding improper sharing of photos of the
   28 crash victims’ remains.                then negligently and/or willfully destroyed evidence
                                                      - 10 -
                                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 12 of 47 Page ID #:807




    1 of his wrongdoing by deleting photos of the victims’ remains and other evidence
    2 from his personal cell phone. At the time,              had an obligation to preserve this
    3 evidence of his wrongdoing, including any associated metadata, and, as a trained
    4 law enforcement officer, knew or should have known that the evidence may be
    5 relevant to future litigation or investigations. By committing this spoliation,
    6 severely undermined the ability to verify any of his claims regarding his handling
    7 and dissemination of the photos.
    8                                      Deputy
    9        33.               , a trainee deputy with the Sheriff’s Department, responded to
   10 the general proximity of the accident scene on January 26, 2020. While there,
   11 was posted at the base of the hillside, where he monitored entry to a trailhead that
   12 led to the downed helicopter. At no point on the day of the accident or at any time
   13 thereafter did        have a role in investigating the accident or identifying those
   14 who perished. Nonetheless, at some point during his shift,              obtained multiple
   15 photographs of the Bryants’ remains on his personal cell phone.
   16        34.    After obtaining photos of the Bryants’ remains,            shared them with
   17 multiple individuals without any legitimate governmental purpose, including
   18 several members of the public.
   19               a.      While at the Lost Hills Sheriff’s station on the evening of
   20 January 26, 2020—long after            and others had learned that the victims of the
   21 helicopter accident included Kobe and Gianna Bryant—                 told another deputy,
   22                    , that he had photos of the accident scene.             asked to see the
   23 photos, and         texted photos of the Bryants’ remains to               personal cell
   24 phone. There was no legitimate governmental purpose for                 to transmit the
   25 photos to           because, like                    had no role in investigating the
   26 accident or identifying those who perished.
   27               b.      On January 28, 2020, while at his mother’s house in West
   28 Covina, California,         showed photos of the Bryants’ remains to his niece.
                                                  - 11 -
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 13 of 47 Page ID #:808




    1 Before displaying the photos,         made a crude remark about the state of the
    2 victims’ remains.
    3               c.    While at the Baja California Bar and Grill in Norwalk,
    4 California on January 28, 2020,          boasted that he had worked at the scene of the
    5 accident where Kobe Bryant had died.               then showed photos of the Bryants’
    6 remains to a fellow bar patron and the restaurant’s bartender, and he is seen on the
    7 bar’s security camera zooming in and out of the images while displaying them to the
    8 bartender. One of the photos showed the body of a girl, and            remarked that
    9 another showed the remains of Kobe Bryant. Shortly after seeing the photos, the
   10 bartender loudly boasted to restaurant employees and patrons that he had just seen a
   11 photo of Kobe Bryant’s body and described the image in graphic detail.
   12        35.    Following the above actions,           learned that a complaint had been
   13 filed with the Sheriff’s Department regarding improper sharing of photos of the
   14 crash victims’ remains.         then negligently and/or willfully destroyed evidence
   15 of his wrongdoing by deleting photos of the victims’ remains from his personal cell
   16 phone and deleting the text messages he had sent               that contained photos of
   17 the victims’ remains. At the time,         had an obligation to preserve this evidence
   18 of his wrongdoing, including any associated metadata, and, as a trained law
   19 enforcement officer, knew or should have known that the evidence may be relevant
   20 to future litigation or investigations. By committing this spoliation,         severely
   21 undermined the ability to verify any of his claims regarding his handling and
   22 dissemination of the photos.
   23                                 Deputy
   24        36.    Deputy                     responded to the general proximity of the
   25 accident scene on January 26, 2020, and was staffed to a checkpoint at the base of a
   26 hillside that led to the downed helicopter. Throughout the day,             heard
   27 rumors that photos of the accident scene were circulating among other deputies, and
   28 he was curious to see them himself. While at the Lost Hills Sheriff’s station that
                                                - 12 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 14 of 47 Page ID #:809




    1 evening,           asked        to send him the photos, and        sent him photos of
    2 the Bryants’ remains.             saved the photos to an album on his personal cell
    3 phone so that he did not have to keep going into the text message to view them.
    4         37.   At no point did           play any role in investigating the accident or
    5 identifying those who perished. In an interview with Department investigators,
    6          admitted that there was no investigative purpose for him to obtain the
    7 photos and that it was inappropriate for him to take possession of them.
    8         38.   Nonetheless, on or around January 28, 2020,              shared the photos
    9 with a personal friend with whom              plays video games nightly. Although the
   10 friend is a sheriff’s deputy, he was assigned to the Santa Clarita station, not the Lost
   11 Hills station, and had no involvement whatsoever in the response to the helicopter
   12 accident. In a text exchange initiated by                     told the friend that he had
   13 pictures of the accident scene.            then texted photos of the Bryants’ remains to
   14 his friend’s personal cell phone, noting that one of the victims depicted was Kobe
   15 Bryant. In a later interview with Department investigators,               friend
   16 indicated that one of the photos showed the remains of a child and that the remains
   17 appeared to be the primary focus of the photo.
   18         39.   Following the above actions,             negligently and/or willfully
   19 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains
   20 and other evidence from his personal cell phone. At the time,              had an
   21 obligation to preserve this evidence of his wrongdoing, including any associated
   22 metadata, and, as a trained law enforcement officer, knew or should have known
   23 that the evidence may be relevant to future litigation or investigations. By
   24 committing this spoliation,            severely undermined the ability to verify any of
   25 his claims regarding his handling and dissemination of the photos.
   26                                   Deputy
   27         40.                  , a deputy with the Sheriff’s Department, responded to
   28 the general proximity of the accident scene on January 26, 2020 and stationed
                                                 - 13 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 15 of 47 Page ID #:810




    1 himself at the makeshift command post established at the Los Virgenes Water
    2 District. While there,           obtained multiple photographs of the Bryants’
    3 remains, stored them on his personal cell phone, and shared them with several other
    4 Department personnel, including
    5        41.    On the evening of January 26, 2020—long after             learned that
    6 the victims of the helicopter accident included Kobe and Gianna Bryant—
    7 sent photos of the Bryants’ remains to a detective for the Department without any
    8 legitimate governmental purpose. The detective had responded to the general
    9 proximity of the accident scene earlier in the day, but had no role in investigating
   10 the accident or identifying those who perished. As the detective admitted to
   11 Department investigators, he did not use the photos for any official purpose and
   12 there was no reason for him to receive them. As an indication of how casually the
   13 photos were shared within the Department, the detective could not even identify the
   14 name of the deputy who sent him the photos during an interview with Department
   15 investigators. Following his shift on January 26, 2020, the detective asked his wife,
   16 who is not a law enforcement officer and had no reason to view the photos, whether
   17 she wanted to see the photos of the victims’ remains.
   18        42.    Following the above actions,            negligently and/or willfully
   19 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains
   20 and other evidence from his personal cell phone. At the time,             had an
   21 obligation to preserve this evidence of his wrongdoing, including any associated
   22 metadata, and, as a trained law enforcement officer, knew or should have known
   23 that the evidence may be relevant to future litigation or investigations. By
   24 committing this spoliation,           severely undermined the ability to verify any of
   25 his claims regarding his handling and dissemination of the photos.
   26              The Defendants Attempt a Cover-Up and Destroy Evidence
   27        43.    Minutes after       left the Baja California Bar and Grill on the
   28 evening of January 28, 2020, the bartender approached a table of four patrons and
                                               - 14 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 16 of 47 Page ID #:811
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 17 of 47 Page ID #:812




    1         46.   28. Instead, sometime in late January 2020, Sheriff Villanueva

    2 summoned his deputies to the Lost Hills station and told them that if they “came
    3 clean” and deleted the photos, they would not face any discipline. The deputies
    4 responded by claiming that they had deleted the photos and, to the extent they had
    5 transmitted the photos to others, those persons had also deleted them. Sheriff
    6 Villanueva abided by his offer and did not discipline the deputies for violating the
    7 constitutional right of the victims’ families. For nearly a month, until their hands
    8 were forced by public reports about the photos, Sheriff Villanueva and the
    9 Department took no further action to investigate or contain the spread of the photos.
   10         47.   The Department’sabove actions were taken to avoid the consequences of
   11 misconduct by Department personnel or, at a minimum, in reckless disregard of the
   12 risk that destruction of evidence would render a complete investigation impossible.
   13 At the time that Department leadership ordered deletion of the photos without
   14 conducting any meaningful investigation, the Department and the County knew or
   15 should have known that the actions of Department personnel, including
   16 conduct at the bar in Norwalk, California, constituted tortious conduct under
   17 California law and a violation of the constitutional rights of the victims’ families
   18 under the United States Constitution. Hence, the Department and the County had
   19 an obligation to preserve evidence of the Department’s wrongdoing, including any
   20 associated metadata, and, as trained law enforcement officers, Department
   21 leadership knew or should have known that the evidence may be relevant to future
   22 litigation and investigations.
   23                       The Misconduct Is Exposed and Admitted
   24         48.   29. On February 2827 and 2928, 2020, the Los Angeles Times reported
   25 that several sheriff’s deputies had taken and shared photos of the victims’ remains
   26 and that the Sheriff’s Department had been aware of the misconduct for nearly a
   27 month. Soon thereafter, the Times also exposed the Department’s attempted
   28
                                                - 16 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 18 of 47 Page ID #:813




    1 cover-up, reporting that it “tried to keep a lid on the episode instead of following
    2 normal investigative protocols.”
    3         30.   Faced with its misconduct becoming public, the Around the same time, it was

    4 reported that Fire Department decided to liepersonnel were sharing graphic photos of
    5 the victims’ remains and that the Department responded by telling its members to
    6 destroy the photos.
    7         49.   In an interview with the Los Angeles Times on February 26, 2020,
    8 Captain Jorge Valdez stated thethat he was “unaware of any complaint” regarding
    9 crash-scene photos and that “there was no order given to delete any photographs.”
   10 Both statements were false. Valdez had beenwas personally involved in responding
   11 to the citizen complaint, having spoken to the complainant himself, and Sheriff
   12 Villanueva has since made numerous admissions about deputies taking photos of
   13 the victims’ remains and his orders to destroy them without any meaningful
   14 investigation.
   15         50.   31. Through statements made by Sheriff Alex Villanueva in his official

   16 capacity, the Sheriff’s Department and the County have admitted the facts showing
   17 Defendants’their tortious conduct and violation of Mrs. Bryant’s constitutional rights.
   18               a.      In media appearances in late February and early March 2020,
   19 Sheriff Villanueva admitted that at least eight deputies took and/or shared photos of
   20 the victims’ remains and acknowledged that the conduct was “disgusting,”“wildly
   21 inappropriate,”“inexcusable,” and “unconscionable.” Sheriff Villanueva further
   22 admitted that the improper photos “harm[ed] people [who] have suffered a tragedy
   23 already” by creating the possibility of “a public display of their loved ones’ remains.”
   24               b.      Sheriff Villanueva has also admitted that the deputies’ photos of
   25 the victims’ bodies were not taken for any law enforcement purpose. In response to
   26 questions from reporters on March 2, 2020, Sheriff Villanueva admitted: “[I]n this
   27 type of scene, which is an accident, there’s only two groups of people that should be
   28 taking photos: that is the NTSB and the coroner’s office. No one else has . . . any
                                                 - 17 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 19 of 47 Page ID #:814




    1 reason to take any photos . . . Anybody outside of [the NTSB and coroner’s office]
    2 would be unauthorized. It’d be illicit photos.” In another interview the same day,
    3 Sheriff Villanueva admitted: “[T]he deputies had no place to be taking any
    4 photographs of anything. Only, in this case, it would have been NTSB
    5 investigators, coroner’s investigators, and that’s about it. Nobody else.”
    6               c.    The Sheriff’s Department has also admitted to destroying
    7 evidence of the unlawful photos. In an interview with NBC-4 Los Angeles on
    8 March 2, 2020, Sheriff Villanueva stated that he learned within days of the crash
    9 that a trainee deputy had allegedly showed off crash-scene photos at a bar and, in
   10 response, the Department ordered the trainee and seven other deputies to delete the
   11 photos. Villanueva stated that his “number one priority” was to “make sure those
   12 photos no longer existed.” According to Villanueva, the Department “identified
   13 what we thought were the eight individuals” who took the images and “they deleted
   14 all the pictures they had, and they acknowledged that, if they transmitted them, that
   15 they were deleted.”
   16    The DepartmentSheriff’s and Fire Departments Knew or Should Have Known
   17      That Law Enforcement OfficersFirst Responders Taking ImproperPhotos of
                     Human Remains WasIs a Long-Standing Problem
   18
   19        51.    32. On and before the date of the helicopter crash, the Sheriff’s

   20 Department knew that unnecessarily taking, possessing, and sharing photos of
   21 victims’ remains had been a long-running problem for law enforcement. Addressing
   22 reporters on March 2, 2020, Sheriff Villanueva stated: “[U]nfortunately, ever since
   23 they invented the Polaroid camera, this has been a problem in law enforcement
   24 across the nation, probably across the world, because it just makes it so much
   25 easier. And then there’s—there’s cops—they keep death books, for example, where .
   26 . . they have photos from crime scenes throughout their careers.” In an interview
   27 with the Los Angeles Times on February 26, 2020, Sheriff Villanueva exhibited
   28 similar awareness of the problem: “Every police department struggles with the same
                                               - 18 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 20 of 47 Page ID #:815




    1 thing, where people take photos and they’re not evidence . . . So that’s a practice we
    2 have to make sure that everyone walks away, and there is no evidence other than the
    3 official photos of evidence that are taken for criminal purposes.”
    4        52.    33. In addition, the Department was awareSheriff’s and Fire Departments

    5 knew prior to the helicopter crash that government employees abusing access to
    6 celebrity-related information has long been a problem in the Los Angeles law
    7 enforcement community. Examples include a sheriff’s deputy unlawfully leaking the
    8 arrest report of a prominent actor and the Los Angeles Police Department
    9 improperly disclosing photos of a famous recording artist depicting injuries from a
   10 domestic assault. With respect to the helicopter crash, Sheriff Villanueva has
   11 acknowledged that the involvement of someonea celebrity like Kobe Bryant, a
   12 singular figure in Southern California culture and a hero to millions around the
   13 world, creates “much more interest” among deputies.
   14        53.    Notwithstanding the above knowledge and his assurances to Mrs.
   15 Bryant, Sheriff Villanueva said nothing in his briefings with first responders at the
   16 accident scene regarding photography or respecting privacy.
   17 The DepartmentSheriff’s and Fire Departments Had No PolicyPolicies to Prevent
   18 Violations of the Constitutional Right to Control the Death Images and Remains
                          of Deceased Family MembersLoved Ones
   19
   20      54. 34. Since at least 2012, it has been clear in the Ninth Circuit that

   21 individuals have a substantive due process right under the United States
   22 Constitution to control the death images and physical remains of deceased family
   23 members. See Marsh v. Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012).
   24 Nonetheless, and despite the Department’s awareness that improper death images
   25 are “a problem in law enforcement across the nation,” neither the Sheriff’s
   26 Department nor the Fire Department had noa policy at the time of the accident
   27 regarding the taking or sharing of photos of human remains.
   28
                                               - 19 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 21 of 47 Page ID #:816




    1         55.   35. Following the Los Angeles Times reports, the Sheriff’s Department

    2 issued a statement that the allegations regarding the accident-scene photos “are
    3 currently under investigation, as are the effectiveness of existing policies and
    4 procedures.” (Exhibit 1.) Days later, in a letter to the L.A. County Inspector
    5 General, Sheriff Villanueva admitted: “It is evident our photograph policy is
    6 deficient and this incident has identified a need for me to direct the creation of a
    7 new policy.” Similarly, in an interview with NBC-4 in March 2020, Sheriff
    8 Villanueva stated that the Department was “creating new [policies] that are very
    9 specific, with teeth in ‘em, up to and including a penalty of discharge for violation
   10 of these policies.”
   11         56.   36. In the following months, the Sheriff’s Department added an entirely

   12 new section to its Manual of Policies and Procedures, titled:
   13 “Photographs/Recordings at Scenes Where Human Remains Are Present.” (Exhibit
   14 2.) The new policy dictates that, “[i]n order to preserve the dignity and privacy of
   15 the deceased and their families, scenes where human remains are present shall only
   16 be photographed/recorded by Scientific Services Bureau or the Department of
   17 Medical Examiner (DME) personnel.” (Ex. 2 at 1.) The new policy further
   18 provides: “Any photograph, recording, or record produced by a Department member
   19 . . . shall be considered the sole property of the Department” and “[a]ny unauthorized
   20 release or sharing is strictly prohibited.” (Ex. 2 at 1.)
   21                                            The
              57    In interviews with Sheriff’s Department investigators regarding the
   22
        improper photos, personnel throughout the chain of command confirmed that the
   23
        Sheriff’s Department had no clear policy and had provided no training or instruction
   24
        regarding photographs of human remains prior to the accident.
   25
                    a       Numerous deputies who responded to the accident scene on
   26
        January 26, 2020, including                               , and others, told Department
   27
   28
                                                - 20 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 22 of 47 Page ID #:817




    1 investigators there was no instruction or briefing on the day of the accident
    2 regarding photography of the crash site or human remains.
    3               b.    Although many of the Sheriff’s Department personnel who
    4 obtained photos of the victims’ remains were in the midst of training to become
    5 sheriff’s deputies, had recently completed such training, or were themselves training
    6 officers, none demonstrated any awareness of a Department policy regarding the
    7 propriety of taking, possessing, or sharing photos of human remains, nor did they
    8 report having received any training on the subject prior to the Los Angeles Times
    9 reports in February 2020.
   10               c.    A captain for the Sheriff’s Department who was the senior-most
   11 supervisor at the makeshift command post on the day of the accident demonstrated
   12 no awareness of the Sheriff’s Department’s policy regarding use of personal cell
   13 phones to capture work-related environments, telling investigators that it was
   14 “absolutely” appropriate for department personnel to use personal cell phones to
   15 photograph accident scenes. The captain further implied that using personal cell
   16 phones to take photos of human remains would be appropriate to memorialize a
   17 scene, so long as the cell phone photos are provided to the Department’s homicide
   18 department. In interviews with investigators, the captain displayed no awareness of
   19 any department policy related to taking, possessing, or sharing photos of human
   20 remains, nor did he report having received any training on the subject.
   21               d.    A sergeant for the Sheriff’s Department who was
   22 second-in-command at the makeshift command post on the day of the accident told
   23 investigators that, even with the benefit of hindsight, there is nothing he would do
   24 differently regarding the way he supervised the deputies on the day of the accident.
   25
   26
   27                                       The sergeant demonstrated no awareness of the
   28 Sheriff’s Department’s policy regarding use of personal cell phones to capture
                                               - 21 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 23 of 47 Page ID #:818




    1 work-related environments, telling investigators that he believed it was appropriate
    2 for deputies at the crash site to use their cell phones to take photos of the scene. At
    3 one point in an interview with Department investigators, the sergeant stated:
    4
    5
    6
    7                e.    As of September 29, 2020, as discussed below in paragraph 70,
    8 it is a crime in California for a first responder to take photos of deceased individuals
    9 without a valid purpose.
   10         58.    Similarly, according to a lawsuit recently filed in Los Angeles Superior
   11 Court by a former Public Information Officer for the Fire Department who
   12 responded to the crash scene, Tony Imbrenda, the Fire Department had no policy at
   13 the time of the accident regarding photography at emergency incidents.
   14    The Sheriff’s Department Failed to Train Its Employees on the Department’s
         Policy Regarding PhotographsPhotos of Work-Related Scenes on Personal Cell
   15
                                           Phones
   16
              59.    37. In addition to failing to establish a specific policy regarding the
   17
        treatment and photographing of human remains, the Sheriff’s Department also did
   18
        not follow or enforce its policy regarding deputies’ use of personal cell phones to
   19
      capture work-related environments. That policy provides:
   20
            Members shall not use a personal cellular telephone or any other
   21       similar personal communication or recording device to record, store,
            document, catalog, transmit, and/or forward any image, document,
   22       scene, or environment captured as a result of their employment and/or
            while performing official Department business that is not available or
   23       accessible to the general public.
   24 (Exhibit 3 at 5.) According to the Sheriff’s Department’s Manual of Policies and
   25 Procedures, supervisors must investigate reports of violations of the policy and “will
   26 be held accountable for and evaluated on” their enforcement of the policy. (Ex. 3 at
   27 2.) Members of the Department who violate the policy “shall be subject to
   28
                                                 - 22 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 24 of 47 Page ID #:819




    1 disciplinary action,” which could include “reprimand,”“suspension without pay,”
    2 “reduction in rank,” and/or “dismissal from the Department.” (Ex. 3 at 3-4.)
    3         60.   In direct contravention of this policy, the sergeant who was
    4 second-in-command at the Department’s command post on the day of the accident
    5 told Department investigators that the Lost Hills station had a policy and/or custom
    6 of encouraging Department personnel to photograph accident scenes using their
    7 personal cell phones so that the images could be posted on the station’s social media
    8 accounts, including Twitter and Facebook. The sergeant explained that, at the time
    9 he received the call to respond to the helicopter crash, he was at the scene of an
   10 automobile crash taking pictures on his personal cell phone. According to the
   11 sergeant,
   12
   13
   14
   15         61.   38. Sheriff Villanueva did not discipline the deputies who took

   16 cell-phone photos of the crash site and has stated publicly that the Department’s
   17 policies at the time did not prohibit the deputies’ actions. These statements and
   18 actions, combined with the significant number of deputies who took and/or shared
   19 cell-phone photos of the accident site, demonstrate that the Department failed to
   20 adequately train, supervise, and discipline its personnel regarding its policy related
   21 to the use of personal cell phones to photograph work-related scenes.
   22                The Sheriff’s Department Refusesand Fire Department
                      Refuse to Provide Any Information to Mrs. Bryant
   23
   24         62.   39. After learning of the existence of the photos, attorneys for Mrs.

   25 Bryant sent a letterletters to the Sheriff’s and Fire Department requesting that the
   26 Departmentthey take immediate action to secure all photos and videos of the crash in
   27 the Department’stheir possession, “including any photos or videos in the possession of
   28 or disseminated by Sheriff’s Department personnel.” (Exhibit 4.) Mrs. Bryant
                                               - 23 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 25 of 47 Page ID #:820




    1 further requested that the Sheriff’s Department and Fire Department conduct an
    2 internal affairs investigationinvestigations “to determine the extent of the
    3 unauthorized taking and dissemination of photos” and the identities of the deputies
    4 or other personneland firefighters involved.” (Ex. 4 at 2, Ex. 5 at 2.)
    5          63.     40. On March 8, 2020, following news reports regarding the number of

    6 deputies who took improper photos, attorneys for Mrs. Bryant sent a follow up
    7 letter requesting more information about the Sheriff’s Department’s investigation of
    8 the deputies’ misconduct, including the identity of all personnel who took photos of
    9 the victims’ remains; the steps the Departmentdepartment had taken to identify all
   10 personnel who had the photos on their personal devices; the steps the
   11 Departmentdepartment had taken to determine whether and to what extent personnel
   12 who had such photos or recordings shared them with other members of the
   13 Departmentdepartment or third parties; and the steps the Departmentdepartment had
   14 taken to secure all photos or recordings of the victims’ remains in the possession of
   15 its personnel. (Exhibit 56.)
   16          64.     41. On March 26 and April 2, 2020, nearly a month after Mrs. Bryant

   17 first inquired about the misconduct, an attorney for the Sheriff’s Department wrote
   18 to Mrs. Bryant that the Department had no legal obligation to respond to her
   19 questions and would not do so. (Exhibits 67-78.) To date, the Department has not
   20 provided a single piece of substantive information in response to Mrs. Bryant’s private
   21 requests.Mrs. Bryant Served a Notice of Claims in Accordance with the Government Claims
   22 Actreceived a nearly identical response from an attorney for the Fire Department in
   23 letters dated March 10 and 26, 2020. (Exhibits 9-10.)
   24          42.     On May 8, 2020, pursuant to California Government Code section 900 et seq., Mrs.

   25 Bryant filed a written notice of claims against the Sheriff’s Department, Sheriff Villanueva, and
   26 unknown deputies, based on the same underlying facts and issues alleged in this complaint. As of
   27 this filing, the County has not substantively responded to Mrs. Bryant’s notice of claim or provided
   28 a concrete timeline for when it will respond. Per statute, the County’s failure to act on Mrs.
                                                      - 24 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 26 of 47 Page ID #:821




    1 Bryant’s claims within the time prescribed by the California Government Code constitutes a denial,
    2 such that Mrs. Bryant’s claims are ripe for review by this Court.
    3        The Sheriff’s Department Conducts a Belated, Deficient Investigation
    4          65.    In response to public shock and outrage following the Los Angeles
    5 Times reports, as well as scrutiny from the Sheriff’s Department’s Civilian Oversight
    6 Board, the Department announced that it would conduct an internal affairs
    7 investigation of the improper photos. In discussing his Department’s inexcusably
    8 belated investigation, Sheriff Villanueva stated on March 2, 2020: “All [photos of
    9 remains] that we know of that were in the possession of the eight individuals were
   10 deleted, and we’re hoping that that is the outcome of this—that there is no photos to
   11 be circulated anywhere.” (Emphasis added.) Two months later, in May 2020,
   12 Sheriff Villanueva stated that the Department was “going through the final stages”
   13 of its investigation of the improper photos and, “once the information is developed
   14 and it’s done . . . we’re going to make the entire investigation public so everybody
   15 can read it for themselves.”
   16          66.    The Department has yet to deliver on Sheriff Villanueva’s promise of
   17 publicly reporting the results of the Department’s investigation, but Mrs. Bryant
   18 obtained the Department’s final investigative report via a motion to compel in
   19 January 2021. Substantively, the report reveals that the Sheriff’s Department has
   20 failed to take basic steps to ensure all copies of the improper photos are tracked
   21 down and sequestered.
   22                 a.
   23
   24
   25                                                           .
   26                 b.
   27
   28
                                                     - 25 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 27 of 47 Page ID #:822




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11             c.
   12
   13
   14
   15
   16
   17
   18             d.
   19
   20
   21
   22
   23
   24             e.
   25
   26
   27
   28
                                            - 26 -
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 28 of 47 Page ID #:823




    1
    2
    3
    4
    5        The Deputy Defendants Exhibit Consciousness of Guilt by Making
                False Exculpatory Statements to Department Investigators
    6
    7        67.   Each of the Deputy Defendants made false exculpatory statements to
    8 Department investigators in the wake of the citizen complaint. Their decision to
    9 hide the facts strongly suggests that their misconduct was more extensive than they
   10 have admitted.
   11              a.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27              b.
   28
                                              - 27 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 29 of 47 Page ID #:824




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11             c.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           - 28 -
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 30 of 47 Page ID #:825




    1
    2
    3              d.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14                     The Los Angeles Times Reveals Additional
                          Details Regarding a Deputy’s Misconduct
   15
   16        68.   Although nowhere mentioned in the Department’s investigative report,
   17 in November 2020 the Los Angeles Times reported that the Sheriff’s Department
   18 had moved to discipline an unnamed deputy for broadly sharing photos of the
   19 victims’ remains on his personal cell phone. The reporting cited the Sheriff’s
   20 Department disciplinary summary for the third quarter of 2020, which states that a
   21 deputy “[s]tored confidential photographs of a multi-agency investigation on a
   22 personal cellular phone, and shared the photographs with friends, family members,
   23 and co-workers on multiple occasions.”
   24 The Deputy Defendants Shared Photos of the Bryants’ Remains with Multiple
        People, Including Members of the Public, Without Any Legitimate Purpose
   25
             69    As detailed above, each of the Deputy Defendants (i) showed a
   26
      willingness to take and/or retain possession of photos of the Bryants’ remains on
   27
      their personal cell phones without any legitimate governmental purpose; (ii)
   28
                                              - 29 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 31 of 47 Page ID #:826




    1 demonstrated a morbid curiosity in the photos; (iii) exhibited a willingness to share
    2 the photos with others, including through electronic transmission, without any
    3 legitimate governmental purpose; (iv) displayed consciousness of guilt by making
    4 false exculpatory statements regarding the photos; and (v) destroyed evidence of
    5 their possession and sharing of the photos despite an obligation to preserve it.
    6 Based on the foregoing, Plaintiff is informed and believes, and thereon alleges,
    7 that—in addition to the specific instances of improper sharing detailed above—the
    8 Deputy Defendants each shared photos of the Bryants’ remains with multiple
    9 people, including members of the public, without any legitimate governmental
   10 purpose.
   11                       California Enacts a Criminal Law Against
                              Improper Photos of Human Remains
   12
   13         70.    In September 2020, responding to the Sheriff’s Department’s gratuitous
   14 taking and sharing of photos of the crash victims’ remains, the California state
   15 government enacted Assembly Bill 2655. See 2020 Cal. Stat. Ch. 219. Known
   16 informally as The Kobe Bryant Act of 2020, the law makes it a misdemeanor for a
   17 first responder, including a law enforcement officer, to photograph the remains of a
   18 crime or accident victim “for any purpose other than an official law enforcement
   19 purpose or a genuine public interest.” Cal. Pen. Code § 647.9(a), (c). As explained by the
   20 California legislator who authored the newlaw, “[o]ur first responders, when responding to
   21 an emergency, should not be taking very sensitive photographs . . . for their own
   22 pleasure.”
   23                  Mrs. Bryant Has Suffered Severe Emotional Distress
   24         71.    43. Mrs. Bryant has suffered (and continues to suffer) severe emotional

   25 distress from the knowledge that images of her husband’s and daughter’s remains
   26 were taken and shared for the perverse gratification of law enforcement officers,
   27 and she fears that she and her family may confront the appalling photos at any
   28 moment on the internet. This fear is eminently reasonable in light of the prevalence
                                                  - 30 -
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 32 of 47 Page ID #:827




    1 of cloud storage (such as iCloud and Google Photos), text messaging, and
    2 social-media applications, through which photos can be stored and shared almost
    3 instantaneously (and sometimes inadvertently). When Mrs. Bryant sought
    4 assurances from the Sheriff’s Department that it had taken reasonable measures to
    5 control the spread of the photos, including whether it had “confiscated and/or
    6 inspected the electronic devices of the personnel who had or have photographs of
    7 the crash scene or victims’ remains,” the Department refused to offer any response
    8 whatsoever. And at no point has the Department informed Mrs. Bryant that it has taken
    9 even the basic investigatory step of collecting a forensic image of the offending
   10 deputiesindividuals’ electronic devices.
   11         72.   44. Mrs. Bryant’s fear has been exacerbated by the fact that, despite

   12 knowing about the photos within days of the crash, Sheriff Villanueva took none of
   13 the steps that a reasonable supervisor (let alone a highly-trained professional
   14 investigator) would take to prevent dissemination of harmful photos in his
   15 constructive possession. As a result of Sheriff Villanueva’s offer to his deputies
   16 that they could avoid investigation and discipline by deleting the evidence of their
   17 misconduct, Mrs. Bryant must live with uncertainty regarding how many photos
   18 were taken, whether they remain stored on the cloud, whether and how they were
   19 shared via text message, email, or social media applications, and whether people to
   20 whom the deputies transmitted the photos continue to possess them. Absent this
   21 information, it is impossible to rule out that the photos will surface and go viral
   22 online. This uncertainty has caused Mrs. Bryant severe stress and anguish.
   23         73.   45. Mrs. Bryant’s anxiety has been reinforced by widespread discussion

   24 of the photos online. In March 2020, Mrs. Bryant encountered an Instagram user
   25 who stated that she had seen pictures of Kobe and Gianna’s bodies at the accident
   26 scene, and numerous Twitter users have made similar statements even before the Los
   27 Angeles Times publicized that Department personnel had taken and shared improper
   28 photos of the victims’ remains. Other online commenters, along with the National
                                                 - 31 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 33 of 47 Page ID #:828




    1 Enquirer tabloid publication, have claimed that images of Kobe and Gianna’s
    2 remains are being bought, shared, and/or sold on the dark web.
    3          74.     46. TheThese accounts are eminently plausible in light of the sheer

    4 number of deputies who took photos, the fact that the deputiesand shared the photos with
    5 others,of the Bryants’ remains and the Department’s grossly inadequate steps to
    6 prevent their dissemination of the photos have made the above accounts plausible, which has
    7 compounded Mrs. Bryant’s emotional distress. For the foreseeable future, Mrs. Bryant and
    8 her family will almost certainly continue to encounter claims that photos of their
    9 loved ones’ remains are circulating online, and they will have no way of knowing
   10 whether such claims are true or false.
   11          47.     In response to public shock and outrage following the Los Angeles Times reports, as

   12 well as scrutiny from the Sheriff’s Department’s Civilian Oversight Board, the Department now
   13 claims it is conducting an investigation into the improper photos. In discussing his Department’s
   14 inexcusably belated investigation, Sheriff Villanueva stated on March 2, 2020: “All [photos of
   15 remains] that we know of that were in the possession of the eight individuals were deleted, and
   16 we’re hoping that that is the outcome of this that there is no photos to be circulated anywhere.”
   17 (Emphasis added.)
   18          48.     Hope is not a plan and it is no comfort to Mrs. Bryant. At the moment the deputies

   19 snapped photos of Kobe and Gianna’s remains, they created a harm that cannot be undone, and the
   20 Department’s response has only exacerbated that harm. A grieving widow and parent should never
   21 have to worry that the public servants charged with protecting her would abuse access to her loved
   22 ones’ remains for their own personal gratification, and the Sheriff’s Department’s breach of this
   23 basic human duty has caused Mrs. Bryant severe pain.
   24          75.     Avoiding thoughts of the Sheriff’s Departments’ misconduct has been
   25 impossible, as Mrs. Bryant is repeatedly reminded of it online. Online trolls have
   26 exploited the tragic circumstances and the Sheriff’s Department misconduct for the
   27 purpose of taunting and hurting Mrs. Bryant. These experiences provide a constant
   28
                                                      - 32 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 34 of 47 Page ID #:829




    1 reminder that photos of her husband’s and daughter’s remains may be circulating in
    2 the public realm as a result of the Sheriff’s Department’s gross misconduct.
    3                       Mrs. Bryant Served a Notice of Claims in
                           Accordance with the Government Claims Act
    4
    5         76.     On May 8, 2020, pursuant to California Government Code section 900
    6 et seq., Mrs. Bryant filed a written notice of claims against the Sheriff’s Department,
    7 Sheriff Villanueva, and unknown deputies, based on the same underlying facts and
    8 issues alleged in this complaint. As of this filing, the County has not substantively
    9 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when
   10 it will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims
   11 within the time prescribed by the California Government Code constitutes a denial,
   12 such that Mrs. Bryant’s claims are ripe for review by this Court.
   13         77.     On July 20, 2020, pursuant to California Government Code section 900
   14 et seq., Mrs. Bryant filed a written notice of claims against the Fire Department and
   15 unknown members of the Fire Department, based on the same underlying facts and
   16 issues alleged in this complaint. As of this filing, the County has not substantively
   17 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when
   18 it will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims
   19 within the time prescribed by the California Government Code constitutes a denial,
   20 such that Mrs. Bryant’s claims are ripe for review by this Court.
   21                                FIRST CAUSE OF ACTION
   22                        42 U.S.C. § 1983, Violation of Fourteenth Amendment
   23                                      (Against Does 1 100)
   24
                    42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
   25
           (Against the Sheriff’s Department, the Fire Department, and the County)
   26
   27         78.     49. Plaintiff incorporates herein and realleges the allegations in

   28 paragraphs 1 through 4777, inclusive, as if fully set forth herein.
                                                   - 33 -
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 35 of 47 Page ID #:830




    1          79.    50. By taking and sharing photos of Kobe Bryant’s and Gianna

    2 BryantBryants’s remains and/or sharing such photos with the public, the Doewithout any
    3 legitimate governmental purpose, members of the Sheriff’s Department, including
    4 but not limited to the Deputy Defendants, and members of the Fire Department
    5 deprived (and continue to deprive) Plaintiff of her substantive due process right to
    6 control the physical remains, memory, and death images of her deceased husband
    7 and daughter. As the United States Court of Appeals for the Ninth Circuit has affirmed, this right
    8 flows from the substantive due process rights to privacy and family integrity guaranteed by the
    9 Fourteenth Amendment to the United States Constitutionchild. See Marsh v. Cnty. of San
   10 Diego, 680 F.3d 1148 (9th Cir. 2012).
   11          51.    The Doe Defendants knew or should have known that taking and/or sharing photos

   12 of Kobe and Gianna Bryant’s remains for personal, non law enforcement purposes violated the
   13 law. In taking these actions, members of the Sheriff’s Department and Fire
   14 Department acted in a manner that shocks the conscience and offends the
   15 community's sense of fair play and decency.
   16          80.    52. The DoeMembers of the Sheriff’s Department, including but not

   17 limited to the Deputy Defendants, and members of the Fire Department were acting
   18 under color of state law at the time of their actions. The Doe DefendantsSheriff’s and
   19 Fire Department personnel took photos of the Bryants’ remains while in uniform, on
   20 duty, and in an area where public access was prohibited and only first responders
   21 (such as sheriffSheriff’s deputiesand Fire Department personnel) were allowed. After
   22 the photos were taken, the Doe DefendantsSheriff’s and Fire Department personnel
   23 possessed and shared them while in uniform and/or on duty, or otherwise in
   24 connection with or by virtue of their employment with the Sheriff’s or Fire
   25 Department.
   26          53.    As a direct and proximate result of the Doe Defendants taking and sharing death

   27 images of Kobe and Gianna Bryant, Plaintiff has suffered (and continues to suffer) severe
   28 emotional distress in an amount to be proven at trial.
                                                     - 34 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 36 of 47 Page ID #:831




    1           54.    The Doe Defendants committed the acts alleged recklessly and with callous

    2 disregard for Plaintiff’s rights, entitling Plaintiff to punitive damages in an amount appropriate to
    3 punish the Doe Defendants and to make an example of them to the community.
    4                                     SECOND CAUSE OF ACTION
    5                    42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
    6                          (Against Sheriff Villanueva, in his official capacity,
                                   the Sheriff’s Department, and the County)
    7
    8           55.    Plaintiff incorporates herein and realleges the allegations in paragraphs 1 through

    9 53, inclusive, as if fully set forth herein.
   10           81.    56. Pursuant to 42 U.S.C. § 1983, public entities are liable for constitutional violations

   11 when execution of their official policy or custom deprives an individual of her constitutional rights. A
   12 public entity is also liable for constitutional violations when its failure to establish a
   13 policy or procedure or to properly train, supervise, and/or discipline its employees
   14 amounts to deliberate indifference to the rights of persons with whom its employees
   15 come into contact.
   16           82.    57. Upon information and belief, Sheriff Villanueva, theThe Sheriff’s

   17 Department, the Fire Department, and the County acted with deliberate indifference
   18 to the constitutional rights of Plaintiff and others similarly situated through the
   19 conduct and omissions set forth above, which consist of the following customs,
   20 policies, and/or patterns of practice:
   21                  a.      Failing to adequately train and supervise Sheriff’s Department
   22 and Fire Department personnel to ensure they do not take or share photographs of
   23 human remains for personal, non law enforcement purposeswithout any legitimate
   24 governmental purpose;
   25                  b.      Failing to establish a policy or procedure addressing the
   26 treatment of human remains, including the taking or sharing of photographs of
   27 human remains without any legitimate governmental purpose;
   28
                                                        - 35 -
                                               FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 37 of 47 Page ID #:832




    1               c.     Failing to adequately investigate and discipline Sheriff’s
    2 Department and Fire Department personnel who have unnecessarily taken and/or
    3 shared photographs of human remains without any legitimate governmental
    4 purpose.
    5         83.   58. Given the frequency with which Sheriff’s and Fire Department

    6 personnel work at crime and accident scenes involving fatalities, it was obvious that
    7 some would be tempted to take photos of victims’ remains on their personal cell
    8 phones. Sheriff Alex Villanueva and the Sheriff’s Department knew that some law
    9 enforcement officers keep “death books” containing photos of victims’ remains and
   10 that officers taking pictures for non-law-enforcement purposes is a problem “across
   11 the nation.” The Department wasSheriff’s and Fire Departments were also aware that,
   12 on account of the large number of celebrities that live or work in the Los Angeles
   13 area, itstheir personnel often work at accident and crime scenes that are the subject
   14 of intense public interest. Notwithstanding this knowledge and awareness, Sheriff
   15 Villanueva, the Sheriff’s Department, the Fire Department, and the County failed to
   16 establish a policy regarding photographs of human remains or to train, supervise,
   17 investigate, or discipline Department personnel related to the taking and sharing of
   18 photos of human remains for personal, non law enforcement purposeswithout any
   19 legitimate governmental purpose.
   20         84.   59. Based on the facts set forth above, the Sheriff’s Department wasand

   21 Fire Department were on actual and/or constructive notice that the absence of a
   22 policy regarding photographs of human remains or accident scenes would likely result
   23 in violations of community members’ constitutional rights.
   24         85.   60. The actions of Sheriff’s Department and Fire Department personnel,

   25 including but not limited to the DoeDeputy Defendants, reflect the pattern of
   26 practice and/or custom of the Sheriff’s Department and Fire Department, as
   27 evidenced by the fact that the misconduct was not limited to a lone employee.
   28 Rather, no fewer than eight deputiesmultiple members of the Sheriff’s Department and
                                               - 36 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 38 of 47 Page ID #:833




    1 Fire Department took and shared photos of the Bryants’ remains for personal
    2 purposeswithout any legitimate governmental purpose. In addition, Sheriff
    3 Villanueva, whose entire career in law enforcement has been with the Sheriff’s
    4 Department, has stated based on personal knowledge that unnecessary death images
    5 are a widespread problem in law enforcement.
    6          86.    61. As a direct and proximate result of Sheriff Villanueva’s, the Sheriff’s

    7 Department’s, Fire Department’s, and the County’s failure to establish a policy
    8 regarding photographs of human remains or to train, supervise, investigate, or
    9 discipline its employees regarding unnecessary death images, as well as the
   10 Department’sSheriff’s and Fire Departments’ pattern of practice and/or custom of
   11 unnecessarily taking and sharing death images, Plaintiff has suffered (and
   12 continuecontinues to suffer) severe emotional distress in an amount to be proven at
   13 trial.
   14                          THIRDSECOND CAUSE OF ACTION
   15
                                                Negligence
   16
        (Against Does 1-100; Alex Villanueva, in his personal capacity; the Sheriff’s Department;
   17
                                  and the County)Deputy Defendants)
   18
               87.    62. Plaintiff incorporates herein and realleges the allegations in
   19
        paragraphs 1 through 6086, inclusive, as if fully set forth herein.
   20
               88.    63. Pursuant to California Government Code section 820(a), public
   21
        employees are liable for injuries caused by their acts or omissions to the same
   22
        extent as a private person.
   23
               89.    64. The DoeDeputy Defendants owed a duty to Plaintiff to use ordinary
   24
        care in their treatment of the Bryants’ physical remains, including an obligation to
   25
        refrain from taking and/or sharing images of them for personal, non-law-enforcement purposes.
   26
        Cal. Civ. Code § 1714.65. The DoeDeputy Defendants and Sheriff Villanuevaadditionally
   27
        owed a duty to Plaintiff to use ordinary care in preventing dissemination of any
   28
                                                   - 37 -
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 39 of 47 Page ID #:834




    1 unnecessary images of the Bryants’ remains once the images were created and/or were
    2 within their controlpossession.
    3           66.    The Sheriff’s Department, the County, Sheriff Villanueva, and the Doe Defendants

    4 routinely undertake the care, custody, and control of human remains at crime and accident scenes,
    5 and each did so with respect to the Bryants’ remains at the crash site. By virtue of this, they owed
    6 a duty of care to Plaintiff to exercise ordinary care in their treatment of the remains.
    7           67.    Following the crash, Sheriff Villanueva assured Plaintiff that the Sheriff’s

    8 Department was securing the crash site to ensure privacy. Accordingly, he owed a duty to Plaintiff
    9 to supervise his employees to ensure they conducted themselves with reasonable care and in a
   10 manner that preserved, rather than violated, the privacy of the victims and their families.
   11           68.    Based on her conversation with Sheriff Villanueva, Plaintiff believed the Sheriff’s

   12 Department would secure the crash site, and she did not take steps, either personally or through a
   13 representative, to observe or monitor conduct at the crash site, knowing it would be traumatic.
   14           90.    The Deputy Defendants breached their duties to Plaintiff by sharing
   15 photos of the Bryants’ physical remains for personal, non-law-enforcement
   16 purposes, including by electronic transmission and with members of the public.
   17           91.    69. The Doe Defendants breached their duties to Plaintiff by taking and/or sharing

   18 photos of the Bryants’ physical remains for personal, non law enforcement purposes.
   19           70.    Defendant Villanueva breached his duty to Plaintiff by failing to adequately

   20 supervise, either directly or through instructions to on site supervisors, his deputies’ conduct at the
   21 crash site.
   22           71.    Sheriff Villanueva and Doe Defendants in supervisory capacities in the Department

   23 breached their duties to Plaintiff by failing to take reasonable steps to prevent dissemination of the
   24 unnecessary images of the Bryants’ remains after the images were created and in their constructive
   25 possession.72. Deputy Defendants foresaw or should have foreseen that their conduct
   26 described above would injure Plaintiff.
   27
   28
                                                       - 38 -
                                              FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 40 of 47 Page ID #:835




    1          92.    73. As a direct and proximate result of the Deputy Defendants’ conduct,

    2 Plaintiff has suffered (and continues to suffer) severe emotional distress in an
    3 amount to be proven at trial.
    4          93.    74. In committing the acts alleged herein, the DoeDeputy Defendants

    5 and Sheriff Villanueva are guilty of oppression, fraud, and/or malice within the
    6 meaning of California Civil Code section 3294, entitling Plaintiff to punitive or
    7 exemplary damages in an amount appropriate to punish the Doe Defendants and to
    8 make an example of them to the community.
    9                                 THIRD CAUSE OF ACTION
   10                                             Negligence
   11                                (Against the Entity Defendants)
   12          94.    Plaintiff incorporates herein and realleges the allegations in paragraphs
   13 1 through 93, inclusive, as if fully set forth herein.
   14       95. Members of the Sheriff’s Department, including but not limited to the
   15 Deputy Defendants, and members of the Fire Department owed a duty to Plaintiff to
   16 use ordinary care in their treatment of the Bryants’ physical remains, including an
   17 obligation to refrain from taking and/or sharing images of them for personal, non-law-enforcement
   18 purposes. Cal. Civ. Code § 1714. Members of the Sheriff’s Department, including but not
   19 limited to the Deputy Defendants, and members of the Fire Department also owed a
   20 duty to Plaintiff to use ordinary care in preventing dissemination of any images of
   21 the Bryants’ remains once the images were created and/or were within their
   22 possession.
   23          96.    Multiple members of the Sheriff’s Department, including but not
   24 limited to the Deputy Defendants, breached their duties to Plaintiff by taking and/or
   25 sharing photos of the Bryants’ physical remains for personal, non-law-enforcement
   26 purposes, including by electronic transmission and with members of the public.
   27 These members of the Sheriff’s Department foresaw or should have foreseen that
   28 their conduct would injure Plaintiff.
                                                      - 39 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 41 of 47 Page ID #:836




    1         97.   Similarly, multiple members of the Fire Department breached their
    2 duties to Plaintiff by taking and/or sharing photos of the Bryants’ physical remains
    3 without any legitimate governmental purpose. These members of the Fire
    4 Department foresaw or should have foreseen that their conduct would injure
    5 Plaintiff.
    6         98.   As a direct and proximate result of the conduct described above,
    7 Plaintiff has suffered (and continues to suffer) severe emotional distress in an
    8 amount to be proven at trial.
    9         99.   75. Pursuant to California Government Code section 815.2, the Sheriff’s

   10 Department, the Fire Department, and the County are liable for injuries proximately
   11 caused by acts or omissions of their employees within the scope of their
   12 employment. Upon information and belief, atAt all times material, Defendant Villanueva
   13 and the DoeDeputy Defendants and other members of the Sheriff’s Department who
   14 took and/or shared photos of the Bryants’ remains for personal,
   15 non-law-enforcement purposes were employed by the Sheriff’s Department and
   16 were under the Department’s direction and control when they engaged in the
   17 conduct described above. The Doe DefendantsFurther, at all times material, members
   18 of the Fire Department who took and/or shared photos of the Bryants’ remains
   19 without any legitimate governmental purpose were employed by the Fire
   20 Department and were under the Fire Department’s direction and control when they
   21 engaged in the conduct described above. These members of the Sheriff’s and Fire
   22 Departments were able to take photos of the Bryants’ physical remains by virtue of
   23 their access to the crash site while on duty, and Sheriff’s and Fire Department
   24 personnel who shared the photos without any legitimate purpose had access to them
   25 by virtue of their employment with the Department. The acts of Defendant Villanueva and
   26 the Doe DefendantsSheriff’s and Fire Departments, respectively. Hence, the actions
   27 described above were committedtaken within the course and scope of theirthe
   28
                                                - 40 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 42 of 47 Page ID #:837




    1 individuals’ employment, and the Sheriff’s Department, the Fire Department, and
    2 the County are liable for their negligent and wrongful conduct.
    3                             FOURTH CAUSE OF ACTION
    4                                    Invasion of Privacy
    5          (Against Does 1-100, the Sheriff’s Department, and the County
    6
              100. 76. Plaintiff incorporates herein and realleges the allegations in
    7
        paragraphs 1 through 7499, inclusive, as if fully set forth herein.
    8
              101. 77. Plaintiff has a privacy interest in the physical remains of her loved
    9
        ones, Kobe and Gianna Bryant.
   10
              102. 78. The Doe Defendants publiclyUpon information and believe, Defendant
   11
                   disclosed photos of the Bryants’ remains to multiple members of the
   12
        public, both in person and electronically.
   13
              103. 79. Sharing photos of accident victims’ physical remains without any
   14
        law enforcementlegitimate governmental purpose is offensive and objectionable to a
   15
        reasonable person of ordinary sensibilities.
   16
              104. 80. At the time the deputiesDefendant           shared the photos of the
   17
        Bryants’ remains, no photos of their remains had otherwise been made public, and
   18
        details about the state of the victims’ remains were not public knowledge. Sharing
   19
        the graphic facts disclosed by the photos served no legitimate public purpose.
   20
              105. 81. As a direct and proximate result of the conduct of the Doe
   21
        DefendantsDefendant         Plaintiff has suffered (and continues to suffer) severe
   22
        emotional distress in an amount to be proven at trial.
   23
              106. 82. Pursuant to California Government Code section 820(a), the Doe
   24
        Defendants areDeputy       is liable for injuries caused by their acts or omissions to
   25
        the same extent as a private person.
   26
              107. 83. In committing the acts alleged herein, the Doe Defendants areDeputy
   27
             is guilty of oppression, fraud, and/or malice within the meaning of California
   28
                                                 - 41 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 43 of 47 Page ID #:838




    1 Civil Code section 3294, entitling Plaintiff to punitive or exemplary damages in an
    2 amount appropriate to punish the Doe DefendantsDefendant                   and to make an
    3 example of themhim to the community.
    4          84.    Pursuant to California Government Code section 815.2, the Sheriff’s Department

    5 and the County are liable for injuries proximately caused by acts or omissions of their employees
    6 within the scope of their employment. Upon information and belief, at all times material, the Doe
    7 Defendants were employed by the Sheriff’s Department and were under the Department’s direction
    8 and control when they engaged in the conduct described above. The Doe Defendants were able to
    9 take photos of Kobe and Gianna Bryant’s physical remains by virtue of their access to the crash
   10 site while on duty, and Sheriff’s Department personnel who shared the photos had access to them
   11 by virtue of their employment with the Department. The acts of the Doe Defendants were
   12 committed within the course and scope of their employment, and the Sheriff’s Department and
   13 County are liable for their negligent and wrongful conduct.
   14                                 FIFTH CAUSE OF ACTION
   15                            Intentional Infliction of Emotional Distress
   16                                       Invasion of Privacy
   17      (Against Does 1 100, the Sheriff’s Department, and the CountyEntity Defendants)
   18          108    85. Plaintiff incorporates herein and realleges the allegations in
   19 paragraphs 1 through 83107, inclusive, as if fully set forth herein.
   20       109 Plaintiff has a privacy interest in the physical remains of her loved
   21 ones, Kobe and Gianna Bryant.
   22       110 Upon information and believe, members of the Sheriff’s Department,
   23 including but not limited to the Deputy Defendants, disclosed photos of the Bryants’
   24 remains to multiple members of the public, both in person and electronically.
   25          111    86. The taking and/or sharing ofSharing photos of accident victims’ physical
   26 remains for no official purpose constitutes extreme and outrageous conduct exceeding all bounds
   27 of what is usually tolerated in a civilized community.
   28
                                                     - 42 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 44 of 47 Page ID #:839




    1          87.     The Doe Defendants took and/or shared (both in person and electronically) photos

    2 of the Bryants’ physical remains without any official or law enforcement purpose.without any
    3 legitimate governmental purpose is offensive and objectionable to a reasonable
    4 person of ordinary sensibilities.
    5          112. 88. At the time they shared photos of the Bryants’ remains, the Doe Defendants
    6 were aware that Kobe and Gianna Bryant had surviving immediate family members.that
    7 members of the Sheriff’s Department, including but not limited to the Deputy
    8 Defendants, shared the photos of the Bryants’ remains, no photos of their remains
    9 had otherwise been made public, and details about the state of the victims’ remains
   10 were not public knowledge. Sharing the graphic facts disclosed by the photos
   11 served no legitimate public purpose.
   12          89.     The Doe Defendants disclosed the photos with the intention of causing, or with

   13 reckless disregard of the probability of causing, emotional distress to the family members of the
   14 victims, including Plaintiff.
   15          113. 90. As a direct and proximate result of members of the deputies’
   16 conductSheriff’s Department publicly disclosing photos of the Bryants’ remains
   17 without any legitimate governmental purpose, Plaintiff has suffered (and continues
   18 to suffer) severe emotional distress in an amount to be proven at trial.
   19          91.     Pursuant to California Government Code section 820(a), the Doe Defendants are

   20 liable for injuries caused by their acts or omissions to the same extent as a private person.
   21          92.     In committing the acts alleged herein, the Doe Defendants are guilty of oppression,

   22 fraud, and/or malice within the meaning of California Civil Code section 3294, entitling Plaintiff
   23 to punitive or exemplary damages in an amount appropriate to punish the Doe Defendants and to
   24 make an example of them to the community.
   25          114. 93. Pursuant to California Government Code section 815.2, the Sheriff’s
   26 Department and the County are liable for injuries proximately caused by acts or
   27 omissions of their employees within the scope of their employment. Upon information
   28 and belief, atAt all times material, Defendant Villanueva and the DoeDeputy Defendants
                                                       - 43 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 45 of 47 Page ID #:840




    1 and other members of the Sheriff’s Department who publicly disclosed photos of the
    2 Bryants’ remains were employed by the Sheriff’s Department and were under the
    3 Department’s direction and control when they engaged in the conduct described
    4 above. The Doe DefendantsThese members of the Department were able to take
    5 photos of Kobe and Gianna Bryant’s physical remains by virtue of their access to
    6 the crash site while on duty, and Sheriff’s Department personnel who shared the
    7 photos had access to them by virtue of their employment with the Department. The
    8 acts of these members of the Doe DefendantsDepartment were committed within the
    9 course and scope of their employment, and the Sheriff’s Department and County are
   10 liable for the Doe Defendants’their negligent and wrongful conduct.
   11                                PRAYER FOR RELIEF
   12         WHEREFORE, Plaintiff respectfully prays for the following relief against all
   13 Defendants as follows:
   14         1.    For compensatory damages in an amount to be proven at trial;
   15         2.    For any additional general, specific, consequential, or incidental
   16 damages in an amount to be proven at trial;
   17         3.    For nominal damages;
   18         4.    For punitive damages against the Deputy Defendants in an amount
   19 appropriate to punish the defendantsthem and make an example of the defendantsthem
   20 to the community;
   21         5.    For an award that defendantsDefendants pay all of Plaintiff’s costs and
   22 attorneys’ fees;
   23         6.    For all interest, as permitted by law; and
   24         7.    For such other relief as the Court deems just and proper.
   25
   26
   27
   28
                                               - 44 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 46 of 47 Page ID #:841
Case 2:20-cv-09582-JFW-E Document 49-4 Filed 02/24/21 Page 47 of 47 Page ID #:842




    1                           DEMAND FOR JURY TRIAL
    2       Plaintiff demands a trial by jury on all issues triable by jury.
    3
    4 DATED: SeptemberFebruary 17,          Respectfully submitted,
      2020XX, 2021
    5
                                            MUNGER, TOLLES & OLSON LLP
    6
    7
    8                                       By:
    9                                                               LUIS LI
   10                                       Attorneys for Plaintiff Vanessa Bryant
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                      Case No. 2:20-cv-09582-JFW-E
                                      FIRST AMENDED COMPLAINT
